DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 have been presented for examination and are rejected.

Response to Amendment 
   This office action is responsive to amendment filed on 01/18/2022. The Examiner has acknowledged the amendments to claims 13, 16-20. Claims 1-12 and 14-15 have been canceled. New claims 21-25 have been added. Claims 13, and 16-25 have been presented for examination and are rejected.

Response to Arguments
Applicant's argument, filed on January 18th, 2022 have been entered and carefully considered. 
Applicant's arguments filed on 01/18/2022 with respect to claims 13, and 16-25 have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.

Claim Objections
Claim 16 is objected to because of the following informalities: claim 16 recited grammatical and typographical error. Claim 16 limitation recited  “the quickest route to allow the to select” and for the purpose of examining it has been interpreted as “the quickest route to allow to select ". Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 (Canceled). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al. (US 20200103328) in view of Motley et al. (US 20120173293). 

With respect to claim 13, Ozcan teaches a particulate matter information utilizing system comprising: 
a location sensor configured to sense a location of a moving object ( Ozcan, see FIG. 4 and paragraphs  [0010-0011, 0014, 0018] The c-Air platform and its unique capabilities are broadly applicable to numerous air-quality-related applications, and it can provide cost-effective, compact, and mobile solutions for spatio-temporal mapping of both indoor and outdoor air quality. A portable (i.e. portable device with location sensor or GPS), lens-free microscope device for monitoring air quality includes a housing and a vacuum pump configured to draw air into an impaction nozzle disposed in the housing, the impaction nozzle having an output located adjacent to an optically transparent substrate for collecting particles contained in the air. The device includes one or more illumination sources disposed in the housing and configured to illuminate the collected particles on the optically transparent substrate. Paragraph [0053] FIG. 6 illustrates another screen shot of the application 64 showing a map that illustrates the current location (using GPS coordinates obtained from the portable electronic device 62). The application 64 also provides the user to option of seeing other samples within the same vicinity or region or all samples);  
a control module configured to set a route to a designated destination; and a display configured to display guidance information including the route (Ozcan, see paragraphs [0054-0055] FIG. 7, the portable electronic device 62 is illustrated that contains the application or “app” 64 loaded thereon that is used to operation the lens-free microscope 10 to measure air quality. The portable electronic device 62 is also used to transmit and receive data and results from the computing device 52 which in this embodiment is a remote server. With reference to operation 200, the user first starts the application 64 on the portable electronic device 62. As seen in operation 250, the computing device 52 receives the raw image(s). The image(s) are also tagged with information about the date and time in which they were obtained as well as GPS coordinate data. … These results are then transferred to the portable electronic device 62 for display on the user interface of the application 64 as seen in operation 290), 
wherein the control module is configured to set the route based on receiving, from a plurality of particulate matter measuring devices configured to collect particulate matter concentration information and location information corresponding to the particulate matter concentration information, a plurality of items of the particulate matter concentration information and a plurality of items of the location information (Ozcan, see paragraphs [0063, 0132] The c-Air system provides a lens-free microscope device together with the use of machine learning to provide a platform that is portable and cost-effective for PM imaging, sizing, and quantification. The platform uses a field-portable device weighing approximately 590 grams, a Smartphone app for device control and display of results, and a remote server (or other computing device 52) for the automated processing of digital holographic microscope images for PM measurements based on a custom-developed machine learning algorithm. The performance of the device was validated by measuring air quality at various indoor and outdoor locations, including an EPA-regulated air sampling station, where a comparison of c-Air results with those of an EPA-approved BAM device showed a close correlation. The c-Air platform was used for spatio-temporal mapping of air-quality near LAX, which showed the PM concentration varying throughout the day in accordance with the total number of flights at LAX) , and
Ozcan yet fails to explicitly disclose wherein the control module is further configured to: 
determine a clean air route from the location of the moving object to the designated destination, the clean air route passing through an area having a particulate matter concentration that is included in the particulate matter concentration information and that is lower than a particulate matter concentration of another area, 

control the display to display graphical representations including the clean air route and the shortest route, respectively, to allow a user to select one of the clean air route or the shortest route.
However, Motley discloses wherein the control module is further configured to: 
determine a clean air route from the location of the moving object to the designated destination, the clean air route passing through an area having a particulate matter concentration that is included in the particulate matter concentration information and that is lower than a particulate matter concentration of another area (Motley, see paragraph [0050-0055] based on the possible routes, … it can calculate various routes, these can include air transportation, including a variety of air routes. The various routes can also include a variety of ocean transportation routes. For example, the ocean routes can go through available canals or be routed around continents. The processor determined the carbon emissions for each of these routes. It will consider various trucking routes, rail routes, air routes and water routes as available. For each of the routes, the processor will determine the carbon emissions. The processor then determines which route has the lowest carbon emissions. The route with the lowest carbon emissions, and the associated details, are preferably displayed graphically to the user), 
determine a shortest route having a shortest distance from the location of the moving object to the designated destination (Motley, see paragraph [0007] the processor determines carbon emissions for a plurality of possible routes from the origin to the destination using at least two of the plurality of modes of transporting the freight for each of the plurality of possible routes. Paragraphs [0033, 0037, 0056] further discloses distances traveled by motor transport over the public highway infrastructure are calculated by actual on-the-road distance measurements using the shortest available route between the two locations. . It can also be used for planning purposes to determine the optimal route in terms of lowest carbon emissions), and 
control the display to display graphical representations including the clean air route and the shortest route, respectively, to allow a user to select one of the clean air route or the shortest route (Motley, see paragraphs [0040, 0052], FIGS. 1 to 2. In step 10, a user enters the origin and destination of the freight on an interface on a computer display, … The processor then determines which route has the the lowest carbon emissions to be displayed. Upon request by the user, alternate routes considered by the processor, along with the total carbon emissions and the carbon emissions along each leg, can also be graphically displayed to the user).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Ozcan with the teaching of Motley the method for calculating carbon emissions, carbon credits and carbon liabilities using measuring device to determine a particulate matter information that are considered harmful pollutants the most harmful to human health. Therefore, routing and route selection is an important criteria. For all modes of travel, emission levels are strongly dependent on the distance traveled by the transport vehicle. The Carbon Calculator of the present invention can model these distances in various ways, depending on the mode of transport. Thus, The carbon emissions associated with the transportation of products can be reduced in efficient manner, where the combination of elements according to known methods would yield a predictable result (Motley, see paragraph [0002, 0028, 0031]). 

Claims 14-15 (Canceled). 

With respect to claim 16, Ozcan-Motley teaches the  system, wherein the control module is configured to:

 based on receiving traffic information, set a quickest route that is estimated to take a shortest time to the designated destination (Motley, see paragraphs [0028-0033] countries developing their inland rail networks, particularly their intermodal stacked container rail services, will greatly reduce their levels of emissions. Modem intermodal transfer facilities which interchange ocean containers to and from rail movement enable rail alternatives that can have equal transit times with much lower fuel consumption. Intermodal rail has the added benefit of reducing road congestion. the faster transit times of air shipments 
control the display to display that graphical representation including the clean air route and a graphical representation including the quickest route to allow the to select one of the clean air route or the quickest route (Motley, see paragraphs [0040, 0052], FIGS. 1 to 2. In step 10, a user enters the origin and destination of the freight on an interface on a computer display, … The processor then determines which route has the lowest carbon emissions. The route with the lowest carbon emissions (i.e. equivalent to the cleanest air possible), and the associated details, are preferably displayed graphically to the user. The other routes considered by the processor can also be displayed graphically when the user desires to see the alternatives. Then, in step 30, the processor causes the route from the inland Chinese factory to the inland New York warehouse with the lowest carbon emissions (i.e. interpreted to be equivalent to clean air) to be displayed. Upon request by the user, alternate routes considered by the processor, along with the total carbon emissions and the carbon emissions along each leg, can also be graphically displayed to the user).

With respect to claim 17, Ozcan-Motley teaches the system, further comprising a server configured to store the plurality of items of the particulate matter concentration information and the plurality of items of the location information provided by the plurality of particulate matter measuring devices (Ozcan, see FIG. 8 and paragraphs [0056-0059] In the image pre-processing operation, the raw images are loaded as seen in operation 300. The software then selects and crops the larger field-of-view to match the rectangular slit region on the raw image as seen in operation 310. Differential imaging is current air measurement operation. …The image is then split into different "patches" in operation 350. This operation is used to speed up the focusing operation as described herein because the starting point or distance used for the focusing aspect can be used for all particles within the same patch. …The extracted spectral and spatial features are fed to an SVM-based machine learning model to digitally separate spatial artifacts from true particles. The extracted spectral and spatial features are also extracted and stored (seen in operation 380) and are then later used for particle sizing and/or type analysis. Additional spatial parameters include maximum intensity, standard deviation of intensity, maximum phase, minimum phase, average phase, standard deviation of phase, eccentricity of intensity, and eccentricity of phase. For example, these spatial parameters may be used to identify particle sizes, particle densities, and particle types). 

With respect to claim 18, Ozcan-Motley teaches the system, further comprising: 
a particulate matter measuring device paired with the control module and configured to measure the particulate matter concentration information (Ozcan, see paragraph [0104] the "measure air quality" option switches the app to the measurement screen with a logo of the device in the middle. Selecting the logo triggers the air sampling process, as shown in FIG. 7, and the global positioning system (GPS) coordinates of the Smartphone are recorded (so as to associate a particular sample with a specific geographic coordinate location). After the air sampling process is complete, the lens-free holographic images obtained by the sampler are labeled with the GPS coordinates from the Smartphone and transferred to a remote server for further processing. The app is designed to pair one Smartphone to one c-Air device. This pairing may be done using, for example, Bluetooth. To change the device that the app controls, the user can navigate to the screen (ii) and enter the IP address of the new sampler (or the IP address may be found automatically).); and
a mobile terminal comprising the location sensor, the display, and the control module (Ozcan, see paragraph [0052] the system 60 includes a computing device 52 that is used to generate and/or output reconstructed particle images (containing phase and/or amplitude information of the particles 100), particle size data, particle density data, and/or particle type data from holographic images or a local computing device 52 may include a personal computer, laptop, or tablet PC or the like. Alternatively, the computing device 52 may include a remote computing device 52 such as a server or the like. In the later instance, image files obtained from the image sensor 24 may be transmitted to the remote computing device 52 using a Wi-Fi or Ethernet connection. Alternatively, image files may be transferred to a portable electronic device first which are then relayed or re-transmitted to the remote computing device 52 using the wireless functionality of the portable electronic device 62 (e.g., Wi-Fi or proprietary mobile phone network). The portable electronic device may include, for example, a mobile phone (e.g., Smartphone) or a tablet PC or iPad.RTM.. In one embodiment, the portable electronic device 62 may include an application or "app" 64 thereon that is used to interface with the lens-free microscope device 10 and display and interact with data obtained during testing).

With respect to claim 19, Ozcan-Motley teaches the system, wherein the control module is configured to output a control signal to the display to display the particulate matter concentration information corresponding to the route in a text or color (Ozcan, see FIG. 6 and paragraphs [0020, 0053] FIG. 6 illustrates a panel of images (i)-(v) showing various screenshots of an application that is used in conjunction with the lens-free microscope to operate the same and display results of air monitoring. … FIG. 6, the application 64 on the portable electronic device 62 includes a user interface that displays a "welcome" screen that presents the user with various options such as: measure air quality (i.e., run a test), view data from a previously run test, information about the lens-free microscope device 10, etc.).

With respect to claim 20, Ozcan-Motley teaches the system, wherein the control module is configured to, based on information on a previous route along which the moving object actually moved, output a control signal to the display to display the particulate matter concentration information corresponding to the route in a text or color (Ozcan, see FIG. 6 and paragraphs [0020, 0053] FIG. 6 showing various screenshots of an application that is used in conjunction with the lens-free microscope to operate the same and display results of air monitoring. … FIG. 6, the application 64 on the portable electronic device 62 includes a user interface that displays a "welcome" screen that presents the user with various options such as: measure air quality (i.e., run a test), view data from a previously run test (i.e. interpreted to be equivalent to display the particulate matter concentration information corresponding to the route in a text ), information about the lens-free microscope device 10, etc.). 

With respect to claim 21, Ozcan-Motley teaches the system, wherein the control module and the location sensor are disposed at the moving object, and the location of the moving object is determined based on a location of the location sensor (Ozcan, see FIG. 4 and paragraphs  [0010-0011, 0014, 0018] The c-Air platform and its unique capabilities are broadly applicable to numerous air-quality-related applications, and it can provide cost-effective, compact, and mobile solutions for spatio-temporal mapping of both indoor and outdoor air quality. A portable (i.e. portable device with location sensor or GPS), lens-free microscope device for monitoring air quality includes a housing and a vacuum pump configured to draw air into an impaction nozzle disposed in the housing, the impaction nozzle having an output located adjacent to an optically transparent substrate for collecting particles contained in the air. The device includes one or more illumination sources disposed in the housing and configured to illuminate the collected particles on the optically transparent substrate. Paragraph [0053] FIG. 6 illustrates another screen shot of the application 64 showing a map that illustrates the current location (using GPS coordinates obtained from the portable electronic device 62). The application 64 also provides the user to option of seeing other samples within the same vicinity or region or all samples).

With respect to claim 22, Ozcan-Motley teaches the system, wherein the control module is configured to set the route based on the user selecting one of the clean air route or the shortest route (Motley, see paragraphs [0052, 0062, 0067], the processor then determines which route has the lowest carbon emissions. The route with the lowest carbon emissions (i.e. equivalent to the cleanest air possible), and the associated details, are preferably displayed graphically to the user. The other routes the lowest carbon emissions to be displayed. Upon request by the user, alternate routes considered by the processor, along with the total carbon emissions and the carbon emissions along each leg, can also be graphically displayed to the user).

With respect to claim 23, Ozcan-Motley teaches the system, wherein each of the graphical representations is a selection window configured to receive selection input from the user (Motley, see paragraphs [0062, 0067], the user selects a control button the carbon emissions for each route is calculated and the route is displayed on the map. The processor can determine the optimal routes and/or modes of transportation for each of the legs selected by the user (i.e. user input). Additionally, the processor can determine the optimal routes and/or modes of transportation for the origin and destination selected by the user).

With respect to claim 24, Ozcan-Motley teaches the system, wherein the control module is configured to control the display to display map information including a plurality of routes from the location of the moving object to the designated destination and the particulate matter concentration information corresponding to each of the plurality of routes (Motley, see paragraphs [0061, 0067] user interfaces are illustrated in FIGS. 5 and 6. These legs are displayed in the map of the world. The mode of transportation is provided to the right of each leg. A drop down list box control is provided next to the label "Mode" next to each leg. When the user click on the arrow in the control, a list of possible modes of transportation are provided. The options are typically Motor (for overland truck transportation), Sea, Air and Rail. The options can be limited in the event one mode of transportation is not available for the route specified).

With respect to claim 25, Ozcan-Motley teaches the system, wherein the control module is configured to control the display to display the plurality of routes in a plurality of colors according to the particulate matter concentration information corresponding to each of the plurality of routes (Ozcan, see FIG. 6  and paragraphs [0053] FIG. 6 illustrates the user interface that is presented to the user to view various PM data regarding a particular test. The data that is displayed to the user includes a particle density histogram (y axis: particles/L; x axis: particle size (μm)) as well as the number of particles per liter. as a graph. Also illustrated are the time and date of the particular test. Reconstructed particle images may also be displayed to the user. Panel image (vi) of FIG. 6 illustrates different tests performed with the lens-free microscope device 10 including the date and time. These may be selected by the user for review of the PM results. The user also has the option using tabs to view the image obtained or details regarding the location of the test (e.g., a map like that illustrated in panel image (iv)). In another embodiment, the user interface allows search functionality. For example, a user may search one or more of particle size, particle density, particle type, sample location, sample date, sample time, or the like).

Conclusion

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



03/22/2022

/ELIZABETH KASSA/
Examiner, Art Unit 2457

/YVES DALENCOURT/Primary Examiner, Art Unit 2457